Citation Nr: 1449169	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-00 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to reimbursement for medical expenses incurred at the Indian River Medical Center from February 10, 2011, through February 15, 2011.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to September 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the Department of Veterans Affairs Medical Center in West Palm Beach, Florida.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file. 

It is noted that the Veteran incurred expenses as a result of emergency medical treatment received at the Indian River Medical Center on February 9, 2011; these services were not authorized prior to receipt.  However, VA fee basis office determined that the medical services received on February 9, 2011, were for an initial emergency medical evaluation and a VA facility was not feasibly available for such treatment; VA paid for the ancillary expenses incurred as a result of emergency medical treatment on February 9, 2011, which were not covered by Medicare Part A.  Because the benefits in this regard have been granted, there is no issue in controversy to decide.  Thus, the Board has rephrased the issue on appeal as listed on the title page of this decision.



FINDINGS OF FACT

1.  The Veteran incurred additional medical expenses as a result of hospitalization and elective surgery at the Indian River Medical Center from February 10, 2011, through February 15, 2011.

2.  A VA facility was feasibly available to provide the necessary medical care; there was no continued medical emergency that prevented the Veteran from being safely transferred to a VA facility; and these services were not authorized prior to receipt.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized, non-VA medical expenses incurred at the Indian River Medical Center from February 10, 2011, through February 15, 2011, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.  VA complied with these provisions in this case.  Consequently, the duty to notify and assist has been met.

Analysis

The Veteran seeks payment or reimbursement of the medical expenses that he incurred at the Indian River Medical Center from February 10, 2011, through February 15, 2011.

By history, the record shows that on February 9, 2011, at 9:47 am, the Veteran was brought by ambulance to the emergency department of the Indian River Medical Center.  He complained of a gradual onset of back pain over the past three days with pain and numbness radiating into his left leg.  He denied any precipitating trauma.  On physical examination, no motor or sensory deficit was noted.  He had a mild to moderate lumbosacral paravertebral spasm on the left side of the low back.  He also had a sensitive area in the lumbosacral region which caused moderate point tenderness and seemed to act as a 'trigger point' able to reproduce his symptoms.  There was no evidence of lower extremity weakness and no specific sensory findings.  Reflexes in the knees and Achilles were 2+.  All extremities had a full range of motion.  

Upon discharge on February 9, 2011, at 11:54 am, the Veteran reported that he was unable to bear weight due to his pain.  His current vital signs were stable and he was fully alert and oriented.  The notes reflect multiple attempts were made to obtain a MRI, but could not be accomplished due to the Veteran's complaint of pain.  X-rays showed no acute fracture and no significant soft tissue, degenerative or osteoporotic changes.  The records indicate that his condition upon discharge from the emergency department was "stable" and that he was to be admitted to the medical center for further medical management and orthopedic consultation.  The Veteran was seen in acute care at 4:42 pm and completed admission to the hospital later that evening at 6:30 pm.

The Veteran was seen for additional orthopedic consultation on February 10, 2011.  Hospital records dated February 10, 2011, show the Veteran reported that he had Medicare Part A and VA benefits.  He stated that he had not registered with the VA in Florida since he only visits the area and drives down annually.  He also stated that he had contacted VA to notify them of his admission.

The records show the Veteran received an MRI on February 11, 2011, under general anesthesia, which revealed a small left L4-5 disc causing a severe foraminal stenosis.  The clinical impression was "severe low back pain; no sign of enlarged disk herniation to cause so much back pain."  In light of his continued symptoms, and after further discussions with the clinicians, the Veteran elected to undergo surgical intervention for his back and leg symptoms.  He underwent a microdiskectomy on February 14, 2011.  The admitting and discharge diagnoses were "intractable back pain and lumbar disk disease."

When seeking medical care at a non-VA facility at the expense of VA, such medical care must be authorized in advance.  See 38 C.F.R. §17.54.  In that situation, VA will contract with the non-VA facility when VA facilities are not capable of furnishing economical hospital care or medical services due to geographical inaccessibility or are not capable of furnishing the care or services required.  See 38 U.S.C.A. § 1703(a).  VA may contract with non-VA facilities for treatment of service-connected disabilities, disabilities for which a veteran was discharged or released from active duty, and disabilities of veterans who receive total disability, permanent in nature, from a service-connected disability.  See id.

In certain cases, medical expenses incurred by veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.

Under 38 U.S.C.A. § 1728, VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  All three requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veteran is not service-connected for at least one disability.  He also is not a participant in a vocational rehabilitation program.  Thus, the provisions of 38 U.S.C.A. § 1728 are inapplicable.  38 U.S.C.A. § 1728 (West 2002).  

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008.

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health ((this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part));

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002.  

'Emergency treatment' includes treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C).

As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility.  See Smith v. Derwinski, 2 Vet. App. 378 (1992); 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  

The Veteran has testified that prior authorization was obtained.  He stated that he initially drove to the VA community-based outpatient clinic (CBOC) in Vero Beach, when his pain started, and was told to go the Indian River Medical Center as the clinic did not have the facilities/expertise to address his concerns.  He further testified that he was told VA would 'go ahead and take care of it.'  The Veteran indicated that he returned home that day, but the next day the pain became so intense that he was unable to move and therefore called the paramedics, who took him to the emergency room.  The Veteran testified "So they admitted me and they, and I had mentioned to them that this is what the VA clinic had mentioned to do and it's in that report that, you know, the VA had been notified."  See, August 2013 Hearing Transcript, page 5.  He further testified that he called the VA medical center in West Palm Beach after he left the Indian River Medical Center and was scheduled for an appointment in March 2011, which was within 30 days of his private care.  The Veteran also testified that the care he received was for an emergency situation.

However, the other objective evidence of record does not corroborate the Veteran's testimony that someone at the Vero Beach CBOC told him VA would take care of his expense if he was seen at the Indian River Medical Center.  There also is no evidence in the claims file showing that authorization was requested prior to receiving services at the Indian River Medical Center on February 9 or February 10, 2011.  

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  The Veteran argues that his severe back pain constituted an emergency.  While this may have been so, and although a hospital note dated February 10, 2011, indicates the Veteran stated he had contacted VA to notify them of his admission; there is no record of him having done so.  There also is no evidence of him having made an application to VA within 72 hours after his admission.  Rather, the initial contact with the fee basis office appears to have been in March 2011 when the Veteran sought reimbursement of his expenses.  Based on the foregoing, the Board finds that the medical services received from February 10, 2011, to February 15, 2011, were not authorized.  

VA received a medical bill from the Indian River Medical Center for payment in relation to the Veteran's medical treatment.  Payment for the aforementioned medical care was denied by VA in a January 2012 administrative decision on the basis that the treatment was received for a non service-connected disability; the Veteran had other health coverage, and because the claim was not submitted within 90 days of medical care.  

VA also received bills from Radiology Physician of Indian River County in the amount of $101.00; Indian River Health Services, Inc. in the amount of $410.00, and from David Gillis in the amount of $755.00.  In relevant part, VA denied payment for treatment received from February 10, 2011, to February 15, 2011, on the basis that the Veteran's medical condition had stabilized and was no longer emergent.

The VAMC Fee Basis Unit cited three specific reasons for denying payment or reimbursement for the treatment received at Indian River Medical Center from February 10, 2011, through February 15, 2011.  The reasons were as follows: (1) VA did not receive the bill and private medical records relating to such care in a timely manner; (2) the Veteran had insurance in the form of Medicare Part A, and (3) the care received from February 10, 2011, though February 15, 2011, did not constitute emergent treatment.

To be eligible for reimbursement under the Millennium Health Care Act, all nine statutory requirements (a through i) must be met before the reimbursement may be authorized.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002; Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  In relevant part, when applying those criteria, eligibility must be established and the timely receipt of a claim for reimbursement must occur. 

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 must be the entity that furnished the treatment, the veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the veteran.  38C.F.R. § 17.1004(a).  To obtain payment or reimbursement for emergency treatment under 38 U.S.C.A. § 1725, a claimant must submit to the VA medical facility of jurisdiction a completed standard billing form (such as UB92 or a HCFA 1500).  38 C.F.R. § 17.1004(b). 

Additionally, to receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: (1) the date that the veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).

Finally, if the decision maker determines that additional information is needed to decide the claim, the official is required to contact the claimant in writing and request the additional information.  If the additional information is not received within 30 days of the request, the claim will be considered abandoned, except if the claimant requests in writing additional time.  The time period for providing the information may then be extended as reasonably necessary for the information to be obtained.  38 C.F.R. § 17.1004(e).

VA has determined that the claim submitted by the Indian River Medical Center was not timely received.  The record reflects that the last date of medical service provided to the Veteran was on February 15, 2011.  However, a complete claim (which included copies of the Veteran's medical records) was not received until November 25, 2011, well beyond the 90 day filing limit.  

A report of contact on March 29, 2011, shows the Veteran visited the VA fee basis office in person and requested review of his claim for reimbursement.  The report of contact further indicates that the fee basis computer system showed numerous claims were rejected due to a lack of inpatient treatment records.  The office faxed a request to Indian River Medical Center for a copy of the Veteran's bill and medical records.  

Another report of contact on August 5, 2011, shows that a VA representative spoke with the Veteran and informed him that complete medical records had not yet been received from Indian River Medical Center.  The report of contact indicates that the Veteran stated he would contact the hospital and request the information.  The report further indicates that a letter was also mailed to Indian River Medical Center.

Additional information in the file shows that the complete inpatient medical records were not received from the Indian River Medical Center until November 25, 2011, well beyond the 90 day filling limit.  Therefore, the claim for reimbursement of the Indian River Medical Center medical expenses is considered untimely.  See 38 C.F.R. § 17.1004. 

The Board notes that the Veteran is not entitled to payment or reimbursement in this case under 38 U.S.C.A. § 1725 for two additional reasons.  The Veteran was stabilized on the afternoon of February 9, 2011, and could have been safely discharged or transferred to a VA or other Federal facility.  And, he had a health-plan contract that covered the cost of his medical expenses either in whole or in part.

In reaching this determination, the Board notes that the Veteran was discharged from the emergency department on February 9, 2011, at 11:47 am.  Although he reported that he was still unable to bear weight due to his pain, the records indicate that his condition upon discharge from the emergency department was "stable."  There was no evidence of lower extremity weakness and no specific sensory findings.  His vital signs were stable and he was fully alert and oriented.  X-rays showed no acute fracture and no significant soft tissue, degenerative or osteoporotic changes.  The records further reflect that he was admitted to the hospital (in Acute Care at 4:42 pm) and he ultimately was admitted into the hospital (medical service) by 6:30 pm.  

Per the emergency department notes, the Veteran's condition is shown to have been stabilized as of 11:47 am, prior to his admission to the Acute Care unit that afternoon or the general hospital that evening.  Although the Veteran was noted to be in some distress when he moved, and had severe shooting pains in his left back and legs when he stood up for the examiner; at the time of evaluation in Acute Care, his only diagnosis was "severe sciatic and lumbago."  A lumbar spine series did not reveal any evidence of an acute fracture.  Furthermore, while an MRI had yet to be conducted, this could have been performed at a VA facility.  

The Board further finds it significant that the Veteran was admitted to the medical services, not for further urgent/emergent or surgical care, but for 'further medical management and orthopedic consultation' as noted in his medical records.  In addition, when the Veteran's MRI was finally completed on February 11, 2011, the clinical impression was "severe low back pain; no sign of enlarged disk herniation to cause so much back pain."

Based on the evidence, the Veteran had several hours during which time he could have contacted the VA to arrange for transport to a VA, or VA-designated facility; or requested preauthorization.  While a hospital note dated February 10, 2011, indicates the Veteran stated he had contacted VA to notify them of his admission; there is no record of him having done so.  

The closest VA Medical Center (VAMC) would have been the West Palm Beach VAMC, a large facility with several services available including general surgery and physical medicine and rehabilitation.  The West Palm Beach VA facility was well-equipped to evaluate and treat the Veteran's complaint of severe low back pain.  As such, a VA facility was reasonably available and an attempt to use it beforehand would not have been unreasonable.  

Finally, the private treatment records as well as notations by VA in the August 2012 statement of the case show that the Veteran has Medicare Part A coverage, which covers inpatient care.  There is no indication that he has Part B Medicare coverage, which would cover the emergency treatment.  However, as previously noted, VA has reimbursed the Veteran for the expenses incurred on February 9, 2011, for the amount that Part B Medicare coverage would have paid.

Even if some of the medical expenses from the Veteran's treatment in February 2011 were not completely covered by Medicare, this is not relevant under the foregoing statute and regulation.  The Veteran has a health-plan contract as defined by the statute and he does not dispute this fact.  This health coverage is a bar to payment by VA beyond that paid for emergent treatment.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract covers the cost of medical expenses either "in whole or in part."  See 38 C.F.R. § 17.1002(f).

The Veteran's emergent treatment ended on February 9, 2011, and the treatment for the subsequent period from February 10, 2011, to February 15, 2011, is not reimbursable.  Although the Board is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statute and regulations.  The Veteran's claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to reimbursement for unauthorized medical expenses incurred at the Indian River Medical Center from February 10, 2011, through February 15, 2011, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


